    Case 1:18-cv-00034-JRH-BKE Document 43 Filed 08/10/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION

                                       ★
BONNIE BUFFORD,
                                       ★


                                       ★
     Plaintiff,

            V.                         *           CV 118-034
                                       "k


                                       k
ANDREW SAUL, Commissioner of
                                       ★
Social Security
                                       ★
Administration,

        Defendant.




                               ORDER




     The February 7, 2020 Order of this Court having been vacated

and this matter remanded by the United States Court of Appeals for

the Eleventh Circuit for further proceedings in light of the

Eleventh Circuit's opinion in Calloway v. Acting Comm'r of Soc.

Sec., 802 F. App'x 533 (11th Cir. 2020);

     IT IS HEREBY ORDERED that the mandate of the United States

Court of Appeals for the Eleventh Circuit is made an Order of this

Court. This action shall proceed for a determination of attorneys'

fees under the Equal Access to Justice Act in light of Calloway.

     ORDER ENTERED at Augusta, Georgi^^ this                    ay of August,
2020.



                                  ,T                            JUDGE
                                  UNITED States district court
                                            IN   district of GEORGIA
